Exhibit 10.2

STOCKHOLDERS AGREEMENT

among

ESSENTIAL PROPERTIES REALTY TRUST, INC.,

ELDRIDGE INDUSTRIES, LLC

and

THE OTHER STOCKHOLDERS FROM TIME TO TIME

PARTY HERETO

Dated as of June 25, 2018

THIS STOCKHOLDERS AGREEMENT (as amended, modified or supplemented in accordance
with the terms hereof, this “Agreement”) is entered into as of June 25, 2018, by
and among Essential Properties Realty Trust, Inc., a Maryland corporation (the
“Company”), Eldridge Industries, LLC, a Delaware limited liability company
(“Eldridge”), and any other stockholders that may from time to time become party
hereto (together with Eldridge, collectively, the “Sponsor Stockholders”).

RECITALS

WHEREAS, this Agreement is being made in connection with, among other things,
Eldridge’s investment in an aggregate of $125,000,000 in shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), and common units
of partnership interest in Essential Properties, L.P., a Delaware limited
partnership (the “Operating Partnership”), at a price per share and per unit
equal to the initial public offering price per share of Common Stock offered to
the public pursuant to the initial public offering of the Common Stock; and

WHEREAS, in connection with the consummation of the foregoing transactions, the
Company and Eldridge wish to set forth certain understandings and agreements,
including with respect to corporate governance matters relating to the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the meanings as set forth below:

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control”, when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the
foregoing; provided, however, that notwithstanding the foregoing, neither the
Company nor any of its subsidiaries, including the Operating Partnership, shall
be deemed an Affiliate of any of the Sponsor Stockholders, including Eldridge.

“Aggregate Stock Ownership Limit” has the meaning set forth in the Charter.

“Agreement” has the meaning set forth in the Preamble.

“Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” have the
meanings set forth in the Charter.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the city of New York, New York are obligated by law to
close.

“Bylaws” means the Bylaws of the Company, as the same may be amended, modified
or restated from time to time.

“Capital Stock” has the meaning set forth in the Charter.

“Charter” means the charter of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Common Stock” has the meaning set forth in the Recitals.

“Common Stock Ownership Limit” has the meaning set forth in the Charter.

“Company” has the meaning set forth in the Preamble.

“Eldridge” has the meaning set forth in the Preamble.

“Eldridge Nominees” has the meaning set forth in Section 2.1(a).

 

2



--------------------------------------------------------------------------------

“Excepted Holder Limit” has the meaning set forth in the Charter.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Increase Request” has the meaning set forth in Section 3.1.

“Joinder Agreement” means the joinder agreement in form and substance attached
hereto as Exhibit A.

“Nomination Information” has the meaning set forth in Section 2.1(b).

“Nomination Termination Date” has the meaning set forth in Section 2.1(g)(iv).

“NYSE” means the New York Stock Exchange, or successor thereto.

“Operating Partnership” has the meaning set forth in the Recitals.

“Outstanding Voting Power” means the voting power of all outstanding shares of
Common Stock entitled to vote generally in the election of directors.

“Own” means, with respect to shares of Common Stock, actual, beneficial or
record ownership of such shares of Common Stock.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“REIT” means a real estate investment trust within the meaning of the Code.

“REIT Status Determination” has the meaning set forth in Section 3.1

“Representatives” of a Person means such Person’s officers or directors (or
Persons serving similar functions), employees, members, agents, partners,
attorneys, accountants, actuaries, consultants and financial advisors.

“Sponsor Stockholders” has the meaning set forth in the Preamble.

“Supplemental Information Request” has the meaning set forth in Section 3.2.

Section 1.2. Construction. Unless the context requires otherwise, the gender of
all words used in this Agreement includes the masculine, feminine and neuter
forms and the singular form of words shall include the plural and vice versa.
Unless otherwise noted, all references to Articles and Sections refer to
articles and sections of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation” (except to the extent the context
otherwise provides). This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

 

3



--------------------------------------------------------------------------------

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1. Board Nomination Rights.

(a) The Company agrees, to the fullest extent permitted by applicable law
(including with respect to any standard of conduct required of directors under
Maryland law), to include in the slate of nominees recommended by the Board, or
its Nominating and Corporate Governance Committee, for election at any annual or
special meeting of stockholders of the Company at which directors are to be
elected (or consent in lieu of such a meeting) the individuals designated by
Eldridge for election pursuant to this Section 2.1 (each, an “Eldridge Nominee”
and collectively, the “Eldridge Nominees”), and to nominate, recommend and use
its reasonable best efforts to solicit the vote of stockholders of the Company
to elect the Eldridge Nominees (which efforts shall, to the fullest extent
permitted by applicable law, include the inclusion in any proxy statement
prepared, used, delivered or publicly filed by the Company to solicit the vote
of its stockholders in connection with any such meeting of the recommendation of
the Board that the stockholders of the Company vote in favor of the Eldridge
Nominee(s)); provided, however, that no such action with respect to a particular
Eldridge Nominee shall be required if the Board reasonably determines, after
consultation with outside legal counsel, that such Eldridge Nominee has been
involved in any of the events enumerated in Items 2(d) or (e) of Schedule 13D
under the Exchange Act or Item 401(f) of Regulation S-K under the Exchange Act,
or any comparable successor provision, or is subject to any order, decree or
judgment of any governmental authority prohibiting service as a director of any
public company, in which case Eldridge shall withdraw the designation of such
Eldridge Nominee and shall designate another individual as an Eldridge Nominee,
which replacement will also be subject to the requirements of this
Section 2.1(a).

(b) For any meeting (or consent in lieu of meeting) of the Company’s
stockholders for the purpose of electing directors, among other purposes, the
Board, or its Nominating and Corporate Governance Committee, shall not nominate,
in the aggregate, a number of nominees greater than the then-current number of
director positions on the Board.

(c) Eldridge will take all necessary action to cause each Eldridge Nominee to
consent to all reference and background checks and to provide such information
(including information necessary to determine such Eldridge Nominee’s
independence status as well as information necessary to determine any disclosure
obligations of the Company) as the Board, or its Nominating and Corporate
Governance Committee, may reasonably request in connection with the Company’s
disclosure obligations or in connection with the Company’s legal, regulatory or
stock exchange requirements (collectively, the “Nomination Information”), which
requests shall be of the same type and scope as the Company requests of all
other nominees to the Board.

 

4



--------------------------------------------------------------------------------

(d) Eldridge shall provide notice to the Company identifying each such Eldridge
Nominee, together with all Nomination Information about such proposed Eldridge
Nominee as shall be reasonably requested by the Board, or its Nominating and
Corporate Governance Committee, no later than the earlier of (i) fifteen
Business Days following the written request of the Company and (ii) the time by
which such information is reasonably requested by the Board (or the Nominating
and Corporate Governance Committee thereof) to be delivered (which time shall be
concurrent with the request for such information from and otherwise consistent
with the request for such information from the other nominees). If Eldridge
fails to designate all of the Eldridge Nominees it is entitled to designate
prior to such time, then the Eldridge Nominee(s) previously designated by
Eldridge and then serving on the Board (if any) shall be the proposed Eldridge
Nominee(s).

(e) Prior to the Nomination Termination Date, Eldridge shall have the exclusive
right to designate a nominee to fill any and all vacancies created by reason of
the death, resignation or removal of any Eldridge Nominee, and such nominee will
be promptly elected to serve until the next annual meeting of stockholders and
until his or her successor is duly elected and qualifies; provided, however,
that no such action with respect to a particular Eldridge Nominee shall be
required if the Board reasonably determines, after consultation with outside
legal counsel, that such Eldridge Nominee has been involved in any of the events
enumerated in Items 2(d) or (e) of Schedule 13D under the Exchange Act or Item
401(f) of Regulation S-K under the Exchange Act, or any comparable successor
provision, or is subject to any order, decree or judgment of any governmental
authority prohibiting service as a director of any public company, in which case
Eldridge shall withdraw the designation of such Eldridge Nominee and shall
designate another individual as an Eldridge Nominee, which replacement will also
be subject to the requirements of this Section 2.1(e).

(f) Each Eldridge Nominee serving as a director shall be subject to the policies
and requirements of the Company and the Board, including the Company’s Corporate
Governance Guidelines and the Company’s Code of Business Conduct and Ethics, in
a manner consistent with the application of such policies and requirements to
other members of the Board, and shall be entitled to the same rights, privileges
and compensation applicable to all other members of the Board generally or to
which all such members of the Board are entitled. In furtherance of the
foregoing, the Company shall indemnify, exculpate, and reimburse fees and
expenses of the Eldridge Nominees (including by entering into an indemnification
agreement in a form substantially similar to the Company’s form director
indemnification agreement) and provide the Eldridge Nominees with director and
officer insurance to the same extent it indemnifies, exculpates, reimburses and
provides insurance for the other members of the Board pursuant to the Charter,
the Bylaws, applicable law or otherwise.

(g) The obligations of the Company pursuant to this Section 2.1 shall be subject
to the following:

(i) so long as Eldridge and its Affiliates Own, in the aggregate, shares of
Common Stock representing at least 15% of the Outstanding Voting Power, the
number of Eldridge Nominees which may be designated pursuant to this Section 2.1
shall equal the lowest whole number of directors that is at least 40% of the
total number of directors;

 

5



--------------------------------------------------------------------------------

(ii) in the event that Eldridge and its Affiliates Own, in the aggregate, shares
of Common Stock representing less than 15% but greater than or equal to 10% of
the Outstanding Voting Power, the number of Eldridge Nominees which may be
designated by Eldridge pursuant to this Section 2.1 shall be equal to the lowest
whole number of directors that is at least 25% of the total number of directors;

(iii) in the event that Eldridge and its Affiliates Own, in the aggregate,
shares of Common Stock representing less than 10% but greater than or equal to
5% of the Outstanding Voting Power, the number of Eldridge Nominees which may be
designated by Eldridge pursuant to this Section 2.1 shall be equal to the lowest
whole number of directors that is at least 10% of the total number of directors;
and

(iv) all obligations of the Company under this Section 2.1 shall terminate, and
Eldridge shall have no further rights to designate any Eldridge Nominees, at
such time as Eldridge and its Affiliates shall Own, in the aggregate, shares of
Common Stock representing less than 5% of the Outstanding Voting Power (the date
of termination of the obligations of the Company under this Section 2.1, the
“Nomination Termination Date”).

As of the date of this Agreement, Eldridge has designated Todd J. Gilbert,
Anthony D. Minella and Stephen D. Sautel as the initial Eldridge Nominees, and
the Company has determined that such Eldridge Nominees satisfy the requirements
of this Section 2.1.

Section 2.2. Committee Representation Rights. Until Eldridge and its Affiliates
own, in the aggregate, shares of Common Stock representing less than 10% of the
Outstanding Voting Power, subject to the satisfaction by the applicable Eldridge
Nominee of the independence requirements of the Exchange Act and the
requirements to qualify as an “independent director” under the rules of the NYSE
and any other requirements or qualifications for directors serving on such
committees imposed by the Company’s legal, regulatory or stock exchange
requirements, or its corporate governance polices or committee charters
generally applicable to directors serving on such committees, the Company shall
appoint one Eldridge Nominee then serving on the Board, designated by Eldridge,
to serve on each of the Audit Committee, the Compensation Committee and the
Nominating and Corporate Governance Committee of the Board. Eldridge may, but
need not, designate a different Eldridge Nominee to serve on each of the Audit
Committee, the Compensation Committee and the Nominating and Corporate
Governance Committee of the Board and may modify such designations, which shall
be promptly effected by the Company.

Section 2.3. Eldridge Consent Rights. In addition to any approval or
authorization of the Board or the stockholders of the Company required by law,
the Charter or the Bylaws, the prior consent of Eldridge shall be required,
until the Nomination Termination Date, to:

(a) Remove any Eldridge Nominee as a director;

(b) Increase the number of directors of the Company;

 

6



--------------------------------------------------------------------------------

(c) Amend Section 5.7, Section 5.8 or the last sentence of Article VIII of the
Charter;

(d) Amend Section 2(a) or Section 2(b) of Article III, Section 1 of Article IV
or the final proviso of Article XIII of the Bylaws; or

(e) Determine that the Company will no longer operate in such a manner as to
qualify, or attempt to qualify, as a REIT.

ARTICLE III

OWNERSHIP WAIVER INCREASE

Section 3.1. Request for Increase. If Eldridge requests an increase in its
Excepted Holder Limit (any such request, an “Increase Request”), and, if the
Board timely makes a Supplemental Information Request (as defined in
Section 3.2) and Eldridge provides all requested information, the Company shall
increase the Excepted Holder Limit granted to Eldridge within 60 days of receipt
of such Increase Request or, if a Supplemental Information Request is timely
made in accordance with Section 3.2, within 60 days of receipt of all requested
information unless, before such date, the Board, after consultation with
nationally-recognized tax counsel, determines (a “REIT Status Determination”)
that such an increase to Eldridge’s Excepted Holder Limit could permit five or
fewer Persons to Beneficially Own, in the aggregate, more than 49.9% in value of
the outstanding Capital Stock (for this purpose, each individual who
Beneficially Owns shares of Capital Stock Beneficially Owned by Eldridge shall
count as a separate Person, and Eldridge shall not be counted as a Person) or
otherwise jeopardize the Company’s ability to qualify as a REIT.

Section 3.2. Supplemental Increase Request. In connection with any Increase
Request, the Board may, within 30 days of receipt of any Increase Request,
request from Eldridge such information, agreements or representations as are
necessary or appropriate, in the sole discretion of the Board, in order for the
Board to make a determination as to the Company’s ability to qualify as a REIT
(any such request, a “Supplemental Information Request”). Eldridge agrees to
fully cooperate with the Board and provide such information and access to its
personnel as necessary, in the sole discretion of the Board, for the Board to
make such a determination.

ARTICLE IV

REPRESENTATIONS AND COVENANTS

Section 4.1. Organization, Authority and Binding Effect.

(a) The Company is a corporation validly existing and in good standing under the
laws of the State of Maryland. The Company has all requisite corporate power,
capacity and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company and the Board. This

 

7



--------------------------------------------------------------------------------

Agreement has been duly executed and delivered by the Company and constitutes
the valid and binding obligation of the Company, enforceable against it in
accordance with its terms (except as such enforcement may be subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws now
or hereafter in effect relating to or limiting creditors’ rights generally and
except as the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefor may be brought).

(b) Each Sponsor Stockholder that is an entity is validly existing and in good
standing under the laws of its state of formation. Each Sponsor Stockholder has
all requisite entity power, capacity and authority, as applicable, to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. For each Sponsor Stockholder
that is an entity, the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary entity action on the part of each Sponsor
Stockholder. This Agreement has been duly executed and delivered by each Sponsor
Stockholder party hereto, and constitutes the valid and binding obligation of
each Sponsor Stockholder party hereto, enforceable against it in accordance with
its terms (except as such enforcement may be subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws now or
hereafter in effect relating to or limiting creditors’ rights generally and
except as the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefor may be brought).

Section 4.2. Cooperation for Tax Purposes. Each Sponsor Stockholder seeking an
exemption from the Aggregate Stock Ownership Limit or the Common Stock Ownership
Limit, or seeking to establish or increase the Excepted Holder Limit shall:

(a) furnish a letter to the Board and/or its Representatives, which letter shall
include such information and covenants (including representations as to its
Beneficial Ownership, representations as to its ownership interests in other
entities, covenants to refrain from obtaining ownership interests in certain
entities, and any representations and covenants necessary to avoid the Company
being treated as receiving income from a related Person) as the Board deems
appropriate in order to conclude that granting the exemption and/or establishing
or increasing the Excepted Holder Limit will not cause the Company to lose its
status as a REIT.

(b) provide the Board and/or its Representatives with access to Representatives
of such Sponsor Stockholder, as the Board deems appropriate in order to conclude
that granting the exemption and/or establishing or increasing the Excepted
Holder Limit will not cause the Company to lose its status as a REIT.

(c) provide such representations and undertakings, and cooperate with the Board
and its Representatives (i) in such a manner as the Board deems appropriate in
order to conclude that granting the exemption and/or establishing or increasing
the Excepted Holder Limit will not cause the Company to lose its status as a
REIT or (ii) in connection with the issuance of opinions by the Company’s
advisors concerning the qualification of the Company as a REIT (including,
without limitation, confirmation that the Company is not, by virtue of the
ownership of any Tenant by such Sponsor Stockholder, receiving rent from any
person related to the REIT within the meaning of Section 856(d)(2)(B) of the
Code).

 

8



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1. Termination. This Agreement shall automatically terminate and be of
no further force and effect at the Nomination Termination Date.

Section 5.2. Sponsor Stockholder Actions. Any determination, consent or approval
of, or notice or request delivered by, or any other action of, any Sponsor
Stockholder shall be made by, and shall be valid and binding upon, all Sponsor
Stockholders, if made by Eldridge.

Section 5.3. Further Assurances. Each of the parties hereto agrees that it shall
use reasonable best efforts to take, or cause to be taken, all actions
necessary, proper or advisable to give effect to the obligations of the parties
hereunder, including by executing and delivering such additional documents as
may be reasonably necessary or desirable to effectuate this Agreement.

Section 5.4. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, portable
document format (.pdf) or other electronic means shall be effective as delivery
of a manually executed counterpart to this Agreement.

Section 5.5. Consents, Designations and Notices. All consents, designations,
notices, requests, demands, claims and other communications which are required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered, when transmitted if
transmitted by facsimile (with written confirmation of transmission) or
electronic mail (read-receipt requested and received), and the Business Day
after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g., Federal Express). In each case
notice shall be sent to:

(a) If to the Company:

Essential Properties Realty Trust, Inc.

47 Hulfish Street

Suite 210

Princeton, New Jersey 08542

Attention:     Peter M. Mavoides

E-mail:         pmavoides@essentialproperties.com

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention:     J. Gerard Cummins

Facsimile:    (212) 839-5599

E-mail: jcummins@sidley.com

 

9



--------------------------------------------------------------------------------

(b) If to the Sponsor Stockholders:

Eldridge Industries, LLC

600 Steamboat Road

Greenwich, CT 06830

Attention:     Legal Department

E-mail:         legal@eldridge.com

Any party hereto may change the address, electronic mail address or facsimile
number to which consents, demands, notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving each other party hereto
notice in the manner herein set forth.

Section 5.6. Governing Law; Judicial Proceedings; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Maryland, without regard to principles of conflicts of laws thereof. In
any judicial proceeding involving any dispute, controversy or claim arising out
of or relating to this Agreement, each of the parties unconditionally submits to
the exclusive jurisdiction and venue in the Circuit Court for Baltimore City,
Maryland, or if jurisdiction over the matter is vested exclusively in federal
courts, the United States District Court for the District of Maryland, and the
appellate courts to which orders and judgments thereof may be appealed. In any
such judicial proceeding, the parties agree (a) to consent to the assignment of
any proceeding in the Circuit Court for Baltimore City, Maryland to the Business
and Technology Case Management Program pursuant to Maryland Rule 16-205 (or any
successor thereof); and (b) that in addition to any method for the service of
process permitted or required by such courts, to the fullest extent permitted by
law, service of process may be made by delivery provided pursuant to the
directions in Section 5.5. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 5.7. Enforcement. Each of the parties hereto acknowledges and agrees
that the other parties would be damaged irreparably, and in a manner for which
monetary damages would not be an adequate remedy, in the event any of the
provisions of this Agreement are not performed in accordance with its specific
terms or otherwise are breached. Accordingly, each of the parties hereto agrees
that the other parties shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted as
provided in Section 5.6, in addition to any other remedy to which they may be
entitled, at law or in equity and that each party hereto agrees to waive any
requirements for the securing or posting of any bond or other security in
connection with such remedy.

 

10



--------------------------------------------------------------------------------

Section 5.8. Amendment and Modification; Waiver. This Agreement may not be
amended, modified or supplemented, except by an instrument in writing signed on
behalf of each of the parties hereto and any party subsequently made a party
hereto. Any agreement on the part of a party hereto to any waiver of any
obligation of the other parties shall be valid only if set forth in an
instrument in writing signed on behalf of such waiving party. The failure of any
party hereto to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights, nor shall any single or partial exercise
by any party hereto of any of its rights under this Agreement preclude any other
or further exercise of such rights or any other rights under this Agreement.

Section 5.9. Assignment. None of the rights, privileges, or obligations set
forth in, arising under, or created by this Agreement may be assigned or
transferred without the prior consent in writing of each of the Company and
Eldridge.

Section 5.10. Joinder. Upon the transfer of shares of Common Stock from Eldridge
or another Sponsor Stockholder to an Affiliate of Eldridge, such Affiliate shall
execute a Joinder Agreement to this Agreement. Following such transfer and the
execution of a Joinder Agreement, such Affiliate of Eldridge shall be a Sponsor
Stockholder pursuant to the terms of this Agreement, with all of the rights,
privileges and obligations of a Sponsor Stockholder hereunder and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of this
Agreement as though an original party hereto.

Section 5.11. Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(a) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by law, (b) as to such Person or circumstance or in such jurisdiction
such provision shall be reformed to be valid and enforceable to the fullest
extent permitted by law and (c) the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.

Section 5.12. Headings and Captions. The headings, subheadings and captions
contained in this Agreement are included for convenience of reference only, and
in no way define, limit or describe the scope of this Agreement or the intent of
any provision hereof.

Section 5.13. Entire Agreement; Third Party Beneficiaries. This Agreement, as
well the terms and conditions of any increased Excepted Holder Limit granted by
the Company to Eldridge pursuant to Article III, (a) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto and their Affiliates with respect to the
subject matter hereof and thereof and (b) is not intended to confer any rights,
benefits, remedies, obligations or liabilities upon any Person other than the
parties hereto and thereto, as the case may be, and their respective successors
and permitted assigns.

 

11



--------------------------------------------------------------------------------

Section 5.14. Certain Transactions. In the event of any stock split, reverse
stock split, stock dividend or distribution, subdivision, or any change in the
Common Stock by reason of any recapitalization, combination, reclassification,
exchange of shares or similar transaction, the term “Common Stock” used herein
shall be deemed to refer to and include all such dividends and distributions and
any other securities into which or for which any or all of such securities may
be changed or exchanged or which are received in such transaction.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: Essential Properties Realty Trust, Inc. By:   /s/ Hillary P. Hai Name:
Hillary P. Hai Title: Senior Vice President and Chief Financial Officer
ELDRIDGE: Eldridge Industries, LLC By:   /s/ Todd L. Boehly Name: Todd L. Boehly
Title: Manager

- Signature Page to Stockholders Agreement – Essential Properties Realty Trust,
Inc. -



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

Reference is hereby made to the Stockholders Agreement, dated as of
                    , 2018 (as amended from time to time, the “Stockholders
Agreement”), by and among Essential Properties Realty Trust, Inc., a Maryland
corporation, Eldridge Industries, LLC, a Delaware limited liability company, and
any other stockholders that may from time to time become party thereto. Pursuant
to and in accordance with Section 5.10 of the Stockholders Agreement, the
undersigned hereby agrees that, upon the execution of this Joinder Agreement,
[he/she/it] shall become a party to the Stockholders Agreement and shall be
deemed to be, and treated as, a Sponsor Stockholder pursuant to the terms of the
Stockholders Agreement, with all of the rights, privileges and obligations of a
Sponsor Stockholder thereunder and shall be fully bound by, and subject to, all
of the covenants, terms and conditions of the Stockholders Agreement as though
an original party thereto.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Stockholders Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the         day of                                         ,             .

 

[STOCKHOLDER]

By:     Name:   Title:  